Name: Commission Regulation (EC) No 2149/96 of 8 November 1996 amending Regulation (EC) No 716/96 adopting exceptional support measures for the beef market in the United Kingdom
 Type: Regulation
 Subject Matter: animal product;  food technology;  agricultural policy;  agricultural activity;  Europe
 Date Published: nan

 Avis juridique important|31996R2149Commission Regulation (EC) No 2149/96 of 8 November 1996 amending Regulation (EC) No 716/96 adopting exceptional support measures for the beef market in the United Kingdom Official Journal L 288 , 09/11/1996 P. 0014 - 0014COMMISSION REGULATION (EC) No 2149/96 of 8 November 1996 amending Regulation (EC) No 716/96 adopting exceptional support measures for the beef market in the United Kingdom THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal (1), as last amended by Regulation (EC) No 1997/96 (2), and in particular Article 23 thereof,Whereas Commission Regulation (EC) No 716/96 of 19 April 1996 (3), as last amended by Regulation (EC) No 1974/96 (4), authorizes the purchase of animals over 30 months old and held on holdings in the United Kingdom for at least three months with a view to slaughter and destruction; whereas, following experience gained in the application of the slaughter arrangements in question, the period during which the animals must have been held on holdings must be longer;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal,HAS ADOPTED THIS REGULATION:Article 1 In Article 1 (1) of Regulation (EC) No 716/96, the period 'three months` is hereby replaced by 'six months`.Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.It shall apply to animals purchased from the third Monday following the date of publication.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 8 November 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 148, 28. 6. 1968, p. 24.(2) OJ No L 267, 19. 10. 1996, p. 1.(3) OJ No L 99, 20. 4. 1996, p. 14.(4) OJ No L 262, 16. 10. 1996, p. 2.